DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
	Claims 15-19 are pending in the application. Claims 1,7 and 12-14 were canceled and claims 15-19 newly added in the amendment filed 5/17/22.
Any objections and/or rejections from previous office actions that have not been reiterated in this office action are obviated.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted as stated in the office action mailed 2/18/22.
New Grounds of Objection/Rejection Necessitated by the Amendment
Claim Objections
Claim 17 is objected to because of the following informalities: the instant claim 17 does not end in a period. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: the temperature for administration. It is unclear if cooling of the probe prior to administration is necessary or if the probe is to be injected into a patient at 60°C. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margel et al. (US 2013/0030282A1) in view of Prajapati et al. (Mol. Imaging 2009, 8, 45-54; see p1-15) and in further view of Gao et al. (Small 2016, 12, 5239-5244).
Margel et al. (US 2013/0030282A1) discloses NIR fluorescent albumin nanoparticles for use in vivo detection of pathologies (abstract). The nanoparticles comprise a core structure with at least one NIR dye entrapped within albumin nanoparticles (p1, [0014-0015]; p5, [0095]). The dyes are those that absorb in the range of 700-1000nm and include IR-820, etc. (p2, [0017]; p4, [0091]; p5, [0094]) which encompasses the IR-820 of the instant claims.
The NIR albumin nanoparticles may further comprise at least one bioactive agent, such as a cancer drug, etc. (p2, [0023]; p2, [0030],[0036]) which encompasses the therapeutic agent of the instant claim 17.
The process for the production of NIR albumin nanoparticles comprises interacting at least one NIR dye with albumin, thereby forming a physical complex of the albumin and the dye and precipitating the physical complex by addition of a denaturing agent in the aqueous phase. The precipitating is conducted at a temperature ranging from 30°C to 100°C (p2, [0025-0029]; p12, [0187-0195]). The temperature encompasses the temperature of the instant claims. The denaturing and trapping of the NIR dye within the albumin encompasses the attaching of the IR-820 to the albumin of the instant claims and the applicant’s stated in the interview 4/19/22 that the heating step allows the protein to unfold and refold to bind IR-820. 
The addition of the bioactive agent involves adding the bioactive agent to the aqueous phase , thereby forming a physical complex of the albumin and the dye, containing the bioactive agent trapped within (p2, [0035]). 
The NIR albumin nanoparticles are used for the method of in vivo detection by administering the NIR fluorescent albumin nanoparticles to a patient; administering an illumination source, optical system and a light sensor; illuminating in vivo tissue external to the in vivo sensing device and collecting fluorescent light reflected from the tissue on the light sensor by using the optical system (p2, [0038-0042]; p8, [0149-0153]). 
The albumin in the aqueous continuous phase ranges from about 1 weight percent to about 10 weight percent and they dye ranges from about 0.01 weight percent to about 10 weight percent (p4, [0078-0080]) which encompasses the ratio of albumin to dye of the instant claims. 
Margel et al. does not disclose an increase in the intensity of NIR fluorescence.
Prajapati et al. (Mol. Imaging 2009, 8, 45-54; see p1-15) discloses near-infrared imaging of tissues in living subjects using IR-820 (title). IR-820 is an infrared blood pool contrast agent used to detect and quantify diseased tissue in live animals (abstract). IR-820 is a NIR dye whose emission is significantly improved in vivo upon serum binding to albumin and elimination occurs predominantly via the gastrointestinal tract. IR-820 fluorescence increased significantly when in contact with biological tissue or serum. We demonstrate the utility of this contrast agent for serially imaging of traumatized tissue (muscle), tissue following re-perfusion (e.g. stroke) and tumors. IR-820 can also be employed to map regional lymph nodes. This novel contrast agent is anticipated to be a useful and an inexpensive tool for screening a wide variety of preclinical models of human diseases (abstract; p2, Contrast agent;
p4, In vivo tumor imaging and lymph node mapping; p5, IR-820 is a blood pool contrast agent).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the heating of the NIR dye and albumin solution at a temperature ranging from 30°C to 100°C will provide an increase in the intensity of NIR fluorescence as the NIR dye will be entrapped within the albumin which will improve the IR-820 emission upon binding to albumin, as taught by Prajapati et al.
The NIR fluorescent albumin nanoparticles of Margel et al. encompass the probes of the instant claims, have the same properties and are capable of the same functions, such as generating a detectable NIR fluorescence wavelength greater than about 1000 nm with an excitation light of about 800 nm.
Also, the specification states that Fernandez-Fernandez et al. (2012) data for IR-820-HSA shows strong emission at wavelengths beyond 1000 nm, especially compared to free IR-820.
Margel et al. does not disclose generating a photoacoustic signal.
Gao et al. (Small 2016, 12, 5239-5244) discloses the use of IR-820 as a photoacoustic (PA)
tomography agent. The IR-820 exhibited three times nonlinearly amplified PA signals than the conventional gold nanorods (Au NRs) (p5239, left column, first paragraph; p5239, right column, second and third paragraphs; Figure 1; p5243, left column, last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the NIR fluorescent albumin nanoparticles of Margel et al. for use in photoacoustic (PA) tomography as Gao et al. teaches that IR-820 is a PA agent that has the advantage of three times nonlinearly amplified PA signals than the conventional PA agents.
The NIR fluorescent albumin nanoparticles of Margel et al. encompass the probes of the instant claims, have the same properties and are capable of the same functions, such as being capable of generating a photoacoustic signal upon irradiation with laser energy.
It is respectfully pointed out that instant claims 15-19 are product-by-process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed Cir. 1985). See MPEP 2113.  
Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618  
/Michael G. Hartley/               Supervisory Patent Examiner, Art Unit 1618